MEMORANDUM **
Ismael Arce-Mejia appeals from the 72-month sentence imposed following his guilty-plea conviction for conspiracy to possess with the intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(viii), and 846; and knowing and intentional possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Arce-Mejia contends that the district court abused its discretion by placing undue emphasis on the sentencing guidelines in imposing the sentence, without giving equivalent consideration to the factors set forth in 18 U.S.C. § 3553(a). The record reflects that the district court gave careful consideration to the § 3553(a) factors, including the need to avoid unwanted sentencing disparities, before granting a downward variance and imposing a below-Guidelines range sentence. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 599, 169 L.Ed.2d 445 (2007). The sentence imposed is reasonable. See id. at 596-97.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.